DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in response to Applicant’s request for reconsideration, filed December 6, 2021. No claims were amended, added, nor canceled in Applicant’s request.
Claims 2-21 are pending.
Claims 2-21 are rejected.
Detailed Rejections begin on page 3.
Response to Arguments begins on page 6.

Allowable Subject Matter
As indicated in the previous Office Action dated July 6, 2021, claims 2-21 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 USC § 101
Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 2 recites:
 allowing the first party to list the item for sale in the restricted market of the commerce platform based on a determination that a discount price at which the first party has indicated that the first party intends to sell the item is less than an average price at which an end consumer may purchase the item on an additional marketplace that is separate from the restricted market, the average price being based on a plurality of prices corresponding to a plurality of listings for the item on the additional marketplace;
displaying the discount price in one of a plurality of locations in a volume discounts region of a user interface, each location in the volume discounts region corresponding to one of a set of discount prices at which a corresponding quantity of a set of quantities of the item is offered for sale in the restricted market by the first party, the set of discount prices including the discount price; 
displaying an offer entry region of the user interface, the offer entry region comprising a location for receiving an offer amount and a quantity corresponding to the offer amount from the second party; and
based on a submission of the received offer amount and the received quantity corresponding to the offer amount, initiating a first round of a number of rounds of the negotiations between the first party and the second party, the number being specified by the first party, the first round including:
displaying a counteroffer entry region of the user interface, the counteroffer entry region comprising a location for receiving a counteroffer amount and a quantity corresponding to the counteroffer amount from the first party; 
based on a submission of the received counteroffer amount and the received quantity corresponding to the counteroffer amount, updating a current approved price region comprising a location for a current approved price and a current approved quantity; and 
displaying a plurality of optional actions in an actions region of the user interface, the plurality of actions including an action allowing the second party to make a counter offer, the making of the counter offer causing the negotiations to move to a second round of the number of rounds of the negotiations.
Therefore, the claim is directed to “negotiating between a first party and a second party with respect to an item listed on a commerce platform”, which is an abstract idea because it is a method of organizing human activity in the form of a sales activity. 
This judicial exception is not integrated into a practical application. In particular, claim 2 recites the following additional element(s): one or more processors; one or more computer memories; one or more modules incorporated into the one or more computer memories and configuring the one or more computer processors to perform operations [of the abstract idea recited above]; an electronic commerce platform; and an online marketplace. The additional elements individually or in combination do not integrate the exception into a practical application because they merely use a computer as a tool to perform an abstract idea (see MPEP 
Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements individually and in combination are merely using a computer as a tool to perform an abstract idea. Accordingly, claim 2 is ineligible.
Dependent claims 2-8 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claims 5 further recites the additional element of an activatable user interface element. This additional element merely applies the abstract idea to a technological environment.  Accordingly, claim 5 is ineligible.
Claims 9-15; and 16-21 are parallel in nature to claims 2-8. Accordingly claims 9-15; and 16-21 are rejected as being directed towards ineligible subject matter based upon the same analysis above.

Response to Arguments
With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. Therefore, the rejection is maintained.

With respect to pages 9-10 of the Remarks, Applicant argues: “the claims are patent eligible under 35 U.S.C. § 101” because “the independent claims involve controlling and restricting access to an electronic commerce platform. Controlling and restricting access to an electronic commerce platform is an Internet-centric and computer-centric problem, not an abstract idea.” However, Examiner respectfully disagrees with Applicant’s interpretation of the claims.
As explained in the 2019 PEG and October 2019 PEG Update, key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions),” which can include certain activity between a person and a computer. Another grouping is “mental processes,” which is defined to include limitations that can practically be performed in the human mind or with a physical aid, including, for example, observations, evaluations, judgments, and opinions. The final grouping is “mathematical concepts,” which is defined to include mathematical relationships, mathematical formulas or equations, and mathematical calculations.
initiating a first round of a number of rounds of the negotiations between the first party and the second party, the number being specified by the first party. In other words, the claims recite negotiating between a first party and a second party with respect to an item listed on a commerce platform, which is a sales activity. “Sales activities” is a broad term that encompasses activities that are related to sales. While the claims do recite additional elements such as one or more processors; one or more computer memories; one or more modules incorporated into the one or more computer memories and configuring the one or more computer processors to perform operations [of the abstract idea recited above]; an electronic commerce platform; and an online marketplace, the recitation of these additional elements does not negate the presence of an abstract idea. Therefore, the claims recite an abstract idea.	
Additionally, under broadest reasonable interpretation, the claims are not directed to solving problems rooted in computer technology. Rather, the claims are merely applying the abstract idea to a generic computing environment. As a comparison example, Examiner points to DDR Holdings. In DDR, the court found that the “claimed solution [was] necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014). The court noted that the problem addressed by the claimed invention was a problem specific to the Internet and/or computer networks – that is the problem of retaining website visitors that, if adhering to the routine and conventional functioning of Internet link protocol, would instantly be transported away from a host's website after “clicking” on an advertisement and activating a hyperlink. Id. The court noted that the DDR Holdings claims did not broadly and generically claim “use of the Internet” to perform an abstract business practice, and the DDR Holdings claims “specif[ied] Id. Furthermore, the court noted that the claims in DDR Holdings did not “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.” Id.
In contrast to the claims in DDR Holdings, the claims at issue are not “necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” Unlike the claims in DDR Holdings, the present claims recite functions that could be performed outside of the Internet or computing networks. For example, absent the computing components recited in the claims, the claims recite allowing a first party to list an item for sale based on a determination that the sell price of an item is less than the average price, and initiating a first round of a number of rounds of negotiation between a first party and a second party. Therefore, the claims, absent the computing elements, are directed to controlling and restricting access to a commerce platform in order to perform price negotiations between parties; a process that can feasibly be performed outside of a computing environment and in a standard wholesale retail environment. Thus, the present claims merely employ computing elements to facilitate the implementation of negotiating between a first party and a second party with respect to an item listed for sale, i.e. abstract idea. As such, unlike DDR Holdings, the claims do “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating 

	With respect to pages 10-11 of the Remarks, Applicant argues: “the alleged abstract idea is integrated into a practical application” because “the independent claims recite several features requiring more than merely ‘negotiating between a first party and a second party with respect to an item listed on a commerce platform” and “one would have to perform operations that are simply not necessary for a basic practice of ‘negotiating between a first party and a second party with respect to an item listed on a commerce platform.’ For example, independent claim 1 recites an operation for controlling and restricting access to an electronic commerce platform.” However, Examiner respectfully disagrees with Applicant’s interpretation of the 2019 Revised Guidance examples in regards to the instant claims and what constitutes integrating an abstract idea into practical application.
The 2019 PEG provided guidance on how to evaluate whether claims recite a practical application. Specifically, the 2019 PEG states “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” where “an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field” and “an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.”
Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). This is reflected in paragraphs [0037] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as vetting a wholesaler of an item for participation in a commerce marketplace. Although the claims include computer technology such as one or more processors; one or more computer memories; one or more modules incorporated into the one or more computer memories and configuring the one or more computer processors to perform operations [of the abstract idea recited above]; an electronic commerce platform; and an online marketplace, such elements are merely peripherally incorporated in order to implement the abstract idea of price negotiation between parties. 
The instant claims are unlike the claims recognized to be eligible by the courts, as, for example, in Enfish. Unlike the precedential case, where the claims are directed to a specific improvement to the way computers operate, embodied in a self-referential table, the claims of the instant invention do not identify such a specific improvement to computer capabilities beyond a general application to a generic computer. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of negotiating between a first party and a second party with respect to an item listed on a commerce platform in regards to a wholesale transaction. The claimed process, while arguably resulting in improved party negotiation for items within a particular price range, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same the processor and/or computer components used in conventional computers to improve price negotiations between parties in a wholesale 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kar (US 7269571 B2) was used to understand other methods of negotiating in a discounted environment, specifically in a consignment environment.
Hyde (2012 NPL) was used to understand methods in which distributors manage their wholesale suppliers.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/            Examiner, Art Unit 3625                                                                                                                                                                                            
/ALLISON G WOOD/            Primary Examiner, Art Unit 3625